In this case motion for rehearing was filed and granted. The motion was granted because it appeared that the case had been noted for oral argument and this notation was overlooked and the opinion was written without the cause having been orally argued before the Court. The case was set down for oral argument and on the day on which it was to be argued the Court received advice from counsel that oral argument would not be presented.
The opinion and judgment of this Court heretofore rendered and filed on June 15, 1933, is now reaffirmed and adhered to.
So ordered.
DAVIS, C. J., and WHITFIELD, BROWN and BUFORD, J. J., concur.